Citation Nr: 1705467	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-42 585	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Manchester, New Hampshire Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Seattle, Washington RO.

In February 2010, the Veteran presented sworn testimony before a Decision Review Officer at the Manchester, New Hampshire RO.  A transcript of this hearing has been associated with the veteran's claims file.

In March 2013, the Veteran presented sworn testimony during a Travel Board hearing in Seattle, Washington, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 31, 2014 the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for service connection for a right eye disability. 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his right eye disability is related to blunt force trauma to his right eye which occurred during his active duty.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability is met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that blunt force trauma from an altercation in service with another service member has led to his current right eye disability.  The Board finds that the evidence, in its totality, is in equipoise, and as such, service connection is warranted.

The Veteran has a current disability most recently diagnosed in an April 2014 VA examination as traumatic cataract right eye, aphakia right eye, and corneal scarring right eye (post-surgical flap).  These disabilities satisfy the first element of service connection, the existence of a present disability.  See Holton, supra (element 1).

The second requirement for service connection, an in service incurrence, is also established.  The Veteran contends that he was involved in an altercation while in service which led to blunt force trauma to his eye when another veteran struck him in the face.  The Board finds that these statements are credible.  First, the Veteran made these statement even before seeking compensation from VA in a March 29, 2005 VA treatment record wherein clinician wrote "Pt was diagnosed with calcific band keratopathy due to trauma (punch in the eye) back in 1978, lens dislodged."  Similarly, a December 16, 2004 VA treatment record references the same event where a clinican wrote "Pt. had trauma in 1976 - punched in eye.  Glaucoma secondary to trauma."  Last, the Veteran provided a buddy statement from a veteran who served with him at the time of the incident that caused an eye injury.  This statement received by VA on July 2, 2009 included a reference to the same incident and included a reference to the same veteran who caused the injury.  In terms of in service documentation, the Veteran's Service Treatment Records (STRs) include reference to an eye injury in August 1978 wherein a clinician wrote: "22 y/o c/o woke up this AM [with] swollen R eye states eye doesn't even hurt just swollen.  No crusting.  O. Swelling of upper R eyelid with [with] small amount of dry yellowish drainage.  A. ? bacterial [indiscernible] allergic conjunctivitis.  P. Heat to R eye RTC in AM."  On review, the Board notes that the question mark by the notation for "bacterial allergic conjunctivitis" is evidence that that the clinician was not entirely certain in his assessment.  In considering the evidence in the totality, the Board finds that the Veteran's statements about being struck in the right eye is credible as he made this statement to his primary care physician well before he applied for benefits taking and as such there is no question he made them for pecuniary gain.  Moreover, the Veteran has provided evidence in the form of a buddy statement which corroborates his statements in detail, and the STRs from the time period provided indicate that there was an injury to his right eye in 1978.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge) see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Turning to the final element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement," the Board finds that the evidence is in equipoise as to whether the incident in the Veteran's service, being struck in the right eye is related to his current eye disabilities.  In reviewing the evidence, the Board notes the negative opinion by the April 2014 VA examiner is of little probative value as the examiner explained that he could not conclude that the condition that caused the blindness was from the trauma that occurred in 1977 since he did not have a record indicating that it did.  In sum, the VA examiner found that there was no record of a connection.  This rationale does not address the Veteran's statements on being struck, his buddy statement, or the two letters supporting causation from three different ophthalmologists.  The Board also emphasizes that the United States Court of Appeals for Veterans Claims (Court), has held, in short, that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." in Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The Board now turns to the positive opinions of records.  In October 2006, the Veteran ophthalmologist, G. R. K. recounted the Veteran's statement about a blunt injury to his right eye in service and wrote: "[w]hile the record does not appear to contain information about the original injury which set in motion the train of events in this right eye certainly the condition of the eye is consistent with an old blunt injury"  This opinion takes into account the Veteran's statement, which the Board has found to be credible, and provides a connection between this injury and the Veteran's current disability.  Thus, the Board finds that this opinion has high probative value.  Additionally, this sentiment is further bolstered by a letter received by VA in May 2009 wherein two VA ophthalmologists wrote: "[the Veteran] was in the US Army and stationed in Germany when he was punched in the right eye by a fellow soldier while trying to break up a fight.  As a result of this trauma, he has lost all vision in the right eye and at this point that eye has not light perception."  While this opinion is conclusory, it does provide further evidence that the Veteran's right eye injury in service is consistent with his current right eye disability and the Board notes that two ophthalmologist signed this letter, which illustrates a strong consensus on the conclusion.  In sum, the Board finds that the May 2009 opinion is of limited probative value, but coupled with the October 2006 opinion from G. R. K. places the issue of whether there is a nexus into equipoise, and as such, the provision of 38 U.S.C.A. § 5107  apply in the benefit should be provided the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection is thus warranted.





ORDER

Entitlement to service connection for a right eye disability is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


